DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restriction
2.	Applicant’s election of the SP claims 1-14, without traverse, has been acknowledged. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1 and 4-6 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang et al., (US Pat. Appln. Pub. 2019/0109117, hereinafter Fang).

Regarding claim 1, Fang discloses a semiconductor package (SP), comprising:
a first redistribution layer structure (RDLS –see 70 and a lower connected portion of 16 there above in Fig. 1C; para 0030, 0038);
a package structure (PS) over the first RDLS, comprising a plurality of package components (see 30, 40, 50; and dies 30, 40 respectively in Fig. 1C; para 0025, 0033); and
a bus die and a plurality of connectors (an interconnection-die structure 20, 80; and contacts 16 around 20 respectively in Fig. 1C; para 0030, 0038), partially encapsulated by a first encapsulant (see conventional insulating RDL substrate 10 and an underfill 85; para 0038) between the PS and the first RDLS, wherein the bus die is electrically connected to two of the plurality of package components, and the PS are electrically connected to the first RDLS through the plurality of connectors (see connections between 20, 80; 30, 40 and 32, 42, 16, 70 in Fig. 1C; para 0038-0039)                                       
(Fig. 1C).

Regarding claims 4-6 respectively, Fang discloses the entire claimed structure as applied to claim 1 above, including:
a second encapsulant (50 in Fig. 1C; para 0033) encapsulating the plurality of package components and having a sidewall being flush with that of the first encapsulant (see 50 and 10 respectively in Fig. 1C); and  
a second RDLS and a plurality of micro-bump contacts (see top portion of 16, a bottom portion of 42, 32 above 10; and 42 respectively in Fig. 1C; para 0027- 0028) between the first encapsulant and the plurality of package components, wherein the second RDLS is disposed between the first encapsulant and the plurality of micro-bumps, and the bus die is electrically connected to the plurality 

Regarding claim 8, Fang discloses a semiconductor package (SP), comprising:
a first redistribution layer structure (RDLS –see 70 and a connected portion of 16 there above in Fig. 1C; para 0030, 0038);
a plurality of connectors (see contacts 16 in Fig. 1C; para 0030) and a die                           encapsulated by a first encapsulant (an interconnection-die structure 20, 80; and  a conventional insulating RDL substrate 10 and an underfill 85 respectively in Fig. 1C; para 0031, 0038), disposed over the first RDLS;
a second RDLS (see top portion of 16 and bottom portions of 32, 42 above 10 in Fig. 1C; para 0027- 0028), disposed over the first encapsulant; and
a package structure, comprising a plurality of package components (see 30, 40, 50; and dies 30, 40 respectively in Fig. 1C; para 0025, 0033) and disposed over the second RDLS, the die is electrically connected to the package structure through the second RDLS and the plurality of connectors electrically connects the first RDLS and the second RDLS (see connections between 20, 80; 30, 40 and 32, 42, 16, 70 in Fig. 1C; para 0038-0039)
(Fig. 1C).


the die being disposed between and below two of the plurality of package components (see 20, 80 and 30, 40 respectively in Fig. 1C);
a second encapsulant (50 in Fig. 1C; para 0033) encapsulating the plurality of package components;
a third RDLS (see top portions or 32, 34, 42 and 44 directly under 30, 40 in Fig. 1C) between the plurality of package components and the second RDLS.
the die being electrically connected to the first RDLS (see connections between 20, 80 and 70 and connected portions of 16 in Fig. 1C; para 0038-0039).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 2, 3, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al., (US Pat. Appln. Pub. 2019/0109117, hereinafter Fang) in view of Lin (US Pat. Appln. Pub. 2018/0190581) and Xu et al., (US Pat. Appln. Pub. 2020/0266149, hereinafter Xu).

Regarding claims 2-3 and 7 respectively, Fang teaches substantially the entire claimed structure as applied to claim 1 above, but fail to teach: a) circuit board structure (CBS), wherein the first RDLS is disposed over the CBS, the CBS includes a core layer, a first build-up layer on a first surface of the core layer, and a second build-up layer on a second surface of the core layer opposite to the first surface, b) the first encapsulant comprising  a molding compound (MC), and c) the bus die is adhered to the first RDLS through a conventional adhesive (insulating) layer (a top layer of 20, 80- not numerically referenced in Fig. 1C; para 0028).          
	Lin teaches a die-PS (Fig. 20a) comprising a RDLS as in conventional substrate layers of a CBS (see 330 including 332, 334, 338 in Fig. 20a; para 0121, 0124, 0126) including a plurality of insulating and conductive layers, wherein another RDLS (see 120, 300 in Fig. 20a; para 0116, 0126, 0148) is disposed over the RDLS (conventional CBS). Lin further teaches a substrate of the RDLS comprising a conventional MC to provide the desired protection for a die (see 142 in Fig. 20a; para 0068) and a die being  adhered to the RDLS through a conventional adhesive (see 84, 330 and 103 respectively in Fig. 20a; para 0053).                 

	Fang, Lin and Xu are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-c), as taught by Lin and Xu, so that the desired external routing with robust CBS connection can be achieved and the die surface protection with a multilevel connection capability can be enhanced in Fang’s SP.  

Regarding claims 13-14 respectively, Fang teaches substantially the entire claimed structure as applied to claim 8 above, but fail to teach: a) circuit board structure (CBS), wherein the first RDLS is disposed over the CBS, the CBS includes a core layer, a first build-up layer on a first surface of the core layer, and a second build-up layer on a second surface of the core layer opposite to the first surface, and b) the die being an integrated voltage regulator die, an integrated passive device die, or a memory die.
Lin teaches a die-PS (Fig. 20a) comprising a RDLS as in conventional substrate layers of a CBS (see 330 including 332, 334, 338 in Fig. 20a; para 0121, 0124, 0126) including a plurality of insulating and conductive layers, wherein another RDLS (see 
	Xu teaches a RDLS having a conventional CBS/laminate configuration providing an electrical routing, the RDLS including insulating and conductive layers therein and the CBS further comprising one or more of a core layers and build-up layer as required (see RDLS substrate 104 in Fig. 1A; 0027).
	Fang further teaches the dies including conventional memory die (see para 0025).
	Fang, Lin and Xu are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fang, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Lin and Xu, so that the desired external routing and electrical performance with robust CBS connection can be achieved and the die surface protection with a multilevel connection capability can be enhanced in Fang’s SP.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811